Citation Nr: 0611132
Decision Date: 04/19/06	Archive Date: 06/16/06


DOCKET NO. 04-08 182                        DATE APR 19 2006


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spine disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 to August 1975, and September 1978 to March 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2002 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

A review of the record reveals that the veteran's last VA examination was conducted in May 2004. In his November 2005 Travel Board testimony, the veteran testified that his current symptoms are worse than those depicted during that examination. Therefore, a contemporaneous and thorough VA examination is required to determine the severity of the lumbar spine disability. Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action: 

1. The veteran should be scheduled for a VA examination to determine the severity of his lumbar spine disorder. All testing deemed necessary by the examiner should be . performed and the results reported in. detail. The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be
acknowledged in the report.	.

- 2



2. Following any additional development deemed appropriate by the RO, the RO should again review the veteran's claim. If the benefit sought is not granted, the RO should issue a supplemental statement of the case and allow the veteran an opportunity to respond. Thereafter, the claim should be returned to the Board for further appellate review. The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999). The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 3 




